Appellant was under indictment for the offense of unlawfully transporting intoxicating liquor. He entered a plea of guilty and applied for suspended sentence. Punishment was assessed at one year in the penitentiary and suspended sentence denied.
In view of the trial judge's qualification to the first bill of exceptions no error is presented.
The court properly overruled the motion to quash the indictment. It was returned at the May term of Court, 1922, and alleged the offense to have been committed in April, 1922. Since the amendment to the "Dean Liquor Law," Thirty-seventh Leg. 1st 2d C.S., page 233, it has been unnecessary to negative the exceptions. Crowley v. State, 92 Tex.Crim. Rep., 242 S.W. Rep., 472. Neither is it necessary to allege the transportation to have been for the purpose of sale. Crowley v. State (supra); Stringer v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 159. These cases have been uniformly followed.
The other criticism of the indictment has been settled against appellant in Ex parte Gilmore, 88 Tex.Crim. Rep., 228 S.W. Rep., 199; Chandler v. State, 89 Tex.Crim. Rep., 232 S.W. Rep., 336; Chandler v. State, 89 Tex.Crim. Rep., 232 S.W. Rep., 337. Writs of error to the Supreme Court of the United States were granted in the Chandler cases, and the holding of this court sustained.
The judgment is affirmed.
Affirmed.